Ingraham, J.:
The natiu-e of this action and the questions presented are stated in the opinion of this court (54 App. Div. 427) and in the Court of Appeals (172 N. Y. 1) upon a former appeal from a judgment in favor of the plaintiff. It seems that two actions were commence'd ; one in equity for an injunction to restrain the continuance of a nuisance, and the other at law to recover damages for the maintenance of the nuisance. The equity action, having been brought on for trial, resulted in a judgment awarding the plaintiff an injunction and §4,000 damages. From that judgment the defendant appealed to this court, where the judgment was modified by reducing the amount of damage to six cents, and as thus modified affirmed. Upon appeal to the Court óf Appeals the action of this court in reducing the damages was disapproved, but the judgment was reversed on account of an error of the trial justice and a new trial ordered. The plaintiff’s lease of the premises having expired, these two actions were consolidated and tried as an action at law which resulted in a verdict for the plaintiff for §4,000 as the damages that she had sustained in consequence of the nuisance maintained by the defendant, and flom that judgment the defendant now appeals. This court upon the former appeal affirmed the judgment of the court below in so far as it found that the defendant maintained a nuisance, and the finding of the jury to the same effect is, according to our former decision, sustained by the evidence.
*172In Bates v. Holbrook (89 App. Div. 548; appeal dismissed, 178 N. Y. 568) we had occasion to examine the question as to the.proper measure of damages where the lessee of á building contiguous to a nuisance maintained by thé defendants was injured thereby, and we held that it was tlie diminution in the. usable value of the premises to the occupant caused by the Wrongful act that is the measure of damages; that “ usable value ” means the value of the use of the premises to the occupant, as distinct from the rental of the promises reserved in the lease by the owner to the tenant.
In directing a new trial in this case the Court of Appeals held that the plaintiff, as lessee, had a cause of action against the defendant for the damages caused by the nuisance, the. court saying: “ If the act complained of is a nuisance, it is a wrong, the existence of which cannot be justified at any time as against any onednjuriously affected thereby. If this is the rule,' is it: any less applicable in favor of tenants, whose term begins during the- continuance of the nuisance than in favor"of subsequent owners?” and in answering that question the court say : “ Several propositions seem to be quite satisfactorily established, therefore, both upon principle and by authority. 1. That an owner - of property affected by a nuisance may maintain an action to recover his • damages, or to abate the nuisance, or both, no matter whether he takes his title before or after the introduction of the nuisance. 2. That a landlord and his tenant have separate estates for injuries to which each may have his appropriate remedy. * * * The last owner or occupant, when- he acquires. his property or possession, acquires with it all the rights which by law belong to it, and exemption from wrongful injury by a contiguous proprietor is one of them.” It was also held that, the plaintiff was entitled to recover only the damages accruing to her as the occupant of the premises prior to the commencement of the action. 'The only question, therefore, which seems to be open is whether the plaintiff was entitled to recover the amount awarded to her by the jury.
-The evidence shows that the defendant had 'constructed upon certain property owned by it, about 17,5 feet distant from the property .occupied by the plaintiff, a large building as a powerhouse and had placed therein numerous steam boilers, steam engines, steam pipes, dynamos, electric machines, elevators, shafting, pulleys *173and" other machinery for the purpose of generating electricity to be supplied by it to the general public for lighting and other purposes, ’ and that the defendant had so constructed and conducted the property and constructed and operated the machinery as to discharge upon the premises of the plaintiff quantities of soot, cinders, ashes' and noisome gases, unpleasant odors, steam and water condensing from steam, and' had also made and produced in the operation of its machinery loud, disagreeable and incessant noises, and a very great jar and vibration which were- transmitted into and through the premises of the plaintiff.
The defendant admits that in the year 1887 it became possessed of and still is in the exclusive possession of this property and has built upon it a building and placed therein steam boilers, steam engines, steam pipes, dynamos, electrical machines, and other machinery for the purpose of generating electricity to be supplied by it to the general public for lighting and other purposes. There was evidence that the building- occupied by the plaintiff was affected by the continual vibration caused by the defendant’s occupa*tion of its property; that the chandeliers and windows continuously shook and rattled ; that everything in the house felt as if it were pulsing in some way ; that the windows had to be plugged up ; and that the vibration of the building continued day and night; that after the construction of the defendant’s powerhouse there was a change in the atmospheric conditions surrounding the. house; it became smoky and soot fell in the yard and came in the windows during all the time that the defendant conducted its operations; that cinders and ashes damaged the curtains when 'the windows were open, and the inside of the house had to be cleaned continuously to keep it in order; that immediately after the erection of the defendant’s building the noise and vibration commenced and continued, growing worse from year to year as the defendant increased its power, to February, 1900, when the plaintiff left the premises; that the plaintiff leased these premises, paying $3,000 a year rent, conducting a boarding house thereon; that the house accommodated about twenty-five people and was continuously well filled up to the time the powerhouse was built in 1888; that after the defendant constructed its powerhouse the average number of boarders fell from twenty-five to about twenty, and further decreased down to *1741903,.when the plaintiff left the, premises, to about iifteen; that there was a decrease in the receipts- after the powerhouse was built from twenty-five to fifty dollars a week, -and that th.e receipts constantly decreased; that during the time of this decrease there was. no change in the cost -of maintaining the house for servants, lighting and incidental expenses- or rent, other than the cost of provisions.
These Conditions having been proved, the. question as to the amount of the damage sustained by the.plaintiff in consequence of the, nuisance was' a question for the jury, and -its verdict was sustained by the -evidence. There is no serious question as to rulings upon evidence.1 The charge was fair and no exception "to it requires .consideration. -
It follows that the judgment and order appealed tfrom should be .affirmed, with costs. .
O’Brien, P. J"., Laughlin, Clarke and Houghton, . JJ., ■ concurred. ■ . .
Judgment and order affirmed, with costs.